Volume 1 of 2

                  FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CHAMBER OF COMMERCE OF THE              
UNITED STATES; CALIFORNIA
CHAMBER OF COMMERCE;
EMPLOYERS GROUP; CALIFORNIA
HEALTHCARE ASSOCIATION;
CALIFORNIA MANUFACTURERS AND
TECHNOLOGY ASSN.; CALIFORNIA
ASSOCIATION OF HEALTH FACILITIES;
CALIFORNIA ASSOCIATION OF HOME
& SERVICES FOR THE AGING; BETTEC
CORPORATION; MARKSHERM
CORPORATION; ZILACO INC., ZILACO;
DEL RIO HEALTHCARE, INC.;                     No. 03-55166
BEVERLY HEALTH & REHABILITATION                D.C. No.
SERVICES, INC. dba Beverly Manor            CV-02-00377-GLT
Costa Mesa; INTERNEXT GROUP,
                Plaintiffs-Appellees,
AMERICAN FEDERATION OF
LABOR AND CONGRESS OF
INDUSTRIAL ORGANIZATIONS,
                 Plaintiff-Appellant,
AFL-CIO & WHOLESALE DELIVERY
DRIVERS; CALIFORNIA LABOR
FEDERATION, AFL-CIO,
            Intervenors-Appellants,
                 v.
                                        


                            12167
12168         CHAMBER   OF   COMMERCE v. LOCKYER



BILL LOCKYER, Attorney General,       
in his capacity as Attorney
General of the State of California;
DEPARTMENT OF HEALTH SERVICES;
FRANK G. VANACORE, as the Chief
of the Audit Review and Analysis
Section of the California             
Department of Health Services;
DIANA M. BONTA, Diana M. Bonta,
R.N., Dr., P.h.D, as the Director
of the California Department of
Health Services,
                        Defendants.
                                      

CHAMBER OF COMMERCE OF THE            
UNITED STATES; CALIFORNIA
CHAMBER OF COMMERCE;
EMPLOYERS GROUP; CALIFORNIA                 No. 03-55169
HEALTHCARE ASSOCIATION;                       D.C. No.
CALIFORNIA MANUFACTURERS AND              CV-02-00377-GLT
TECHNOLOGY ASSN.; CALIFORNIA              Central District
ASSOCIATION OF HEALTH FACILITIES;           of California,
CALIFORNIA ASSOCIATION OF HOME               Santa Ana
& SERVICES FOR THE AGING; BETTEC              OPINION
CORPORATION; MARKSHERM
CORPORATION; ZILACO INC., ZILACO;
DEL RIO HEALTHCARE, INC.;
                                      
              CHAMBER   OF   COMMERCE v. LOCKYER       12169



BEVERLY HEALTH & REHABILITATION         
SERVICES, INC. dba Beverly Manor
Costa Mesa; INTERNEXT GROUP,
                Plaintiffs-Appellees,
                and
AFL-CIO & WHOLESALE DELIVERY
DRIVERS; CALIFORNIA LABOR
FEDERATION, AFL-CIO,
                         Intervenors,
                 v.
BILL LOCKYER, Attorney General,
in his capacity as Attorney
                                        
General of the State of California;
DEPARTMENT OF HEALTH SERVICES;
FRANK G. VANACORE, as the Chief
of the Audit Review and Analysis
Section of the California
Department of Health Services;
DIANA M. BONTA, Diana M. Bonta,
R.N., Dr., P.h.D, as the Director
of the California Department of
Health Services,
             Defendants-Appellants.
                                        
        Appeal from the United States District Court
           for the Central District of California
         Gary L. Taylor, District Judge, Presiding

                   Argued and Submitted
         September 12, 2003—Pasadena, California
                Opinion Filed April 20, 2004
  Petition for Rehearing Granted and Opinion Withdrawn
                       May 13, 2005
                 Resubmitted May 13, 2005
12170           CHAMBER    OF   COMMERCE v. LOCKYER
                     Filed September 6, 2005

     Before: Robert R. Beezer and Raymond C. Fisher,
 Circuit Judges, and Morrison C. England,* District Judge.

                    Opinion by Judge Beezer;
                     Dissent by Judge Fisher




   *The Honorable Morrison C. England, United States District Judge for
the Eastern District of California, sitting by designation.
12174         CHAMBER   OF   COMMERCE v. LOCKYER
                         COUNSEL

Suzanne M. Ambrose, Deputy Attorney General, Sacramento,
California, for the defendants-appellants.

Scott A. Kronland, Altshuler, Berzon, Nussbaum, Rubin &
Demain, San Francisco, California, and Jonathan P. Hiatt,
Washington, D.C., for the intervenors-appellants.

Bradley W. Kampas, Jackson Lewis LLP, San Francisco, Cal-
ifornia, Mark E. Reagan, Hooper, Lundy & Brookman, Inc.,
San Francisco, California, and Stephen A. Bokat, National
Chamber Litigation Center, Inc., Washington, D.C., for the
plaintiffs-appellees.

Daniel V. Yager, McGuiness Norris & Williams, LLP, Wash-
ington, D.C., for the amicus curiae LPA, Inc., and Maurice
Baskin, Washington, D.C., for the amicus curiae Associated
Builders and Contractors, Inc.

John H. Ferguson, Associate General Counsel, National Labor
Relations Board Division of Enforcement Litigation, Wash-
ington, D.C., for the amicus curiae National Labor Relations
Board.


                         OPINION

BEEZER, Circuit Judge:

   The National Labor Relations Act, as amended, 29 U.S.C.
§ 151 et seq., extends to employees the opportunity to render
a free and informed choice about union representation. In
doing so, the Act allows for robust debate of union represen-
tation issues by employers and employees alike. The question
presented is whether California Assembly Bill 1889, codified
at Cal. Govt. Code §§ 16645-49, (“AB 1889” or “the stat-
                 CHAMBER     OF   COMMERCE v. LOCKYER                12175
ute”), which bars employers from spending “state funds” on
union-related speech, is preempted by the National Labor
Relations Act.1

   As we explain, the California statute chills employers from
exercising their free speech rights that are explicitly protected
by Congress under the National Labor Relations Act. In doing
so, the statute undermines the delicate balance established by
Congress as between labor unions and employers. In addition,
the California statute interferes with the National Labor Rela-
tions Act’s extension of exclusive jurisdiction to the National
Labor Relations Board (“NLRB”) for the adoption and
enforcement of representation election rules.

   Appellants California and the AFL-CIO vigorously defend
the statute, arguing that California may spend its funds in a
manner that it sees fit. The Supreme Court teaches, however,
that the use of the state spending power is rarely a defense to
state interference with the National Labor Relations Act. Wis-
consin Dep’t of Indus., Labor, and Human Relations v. Gould,
475 U.S. 282, 290, 290-91 (1986) (emphasizing that Congress
would not have intended to allow states to interfere with the
NLRA “as long as they did so through exercises of the spend-
ing power”). The California statute is regulatory in nature,
and is not focused on the police power, state procurement
concerns, or local economic needs. Implementation by means
of the state spending power does not save AB 1889 from pre-
emption.
  1
    At issue in this appeal are all provisions of AB 1889, except for sec-
tions 16645.1, 16645.3, 16645.4, 16645.5, and 16645.6, which deal with
state contractors and public employers. These sections are not at issue
because the district court held that plaintiffs lacked standing to challenge
these provisions, except for § 16645.5. See Chamber of Commerce v.
Lockyer, 225 F. Supp. 2d 1199, 1202-03 (C.D. Cal. 2002). The parties fur-
ther stipulated, and the district court agreed, that summary judgment as to
§ 16645.5 be denied without prejudice and that the plaintiffs’ challenges
to sections 16645.1, 16645.3, 16645.4, 16645.5, and 16645.6 be stayed.
12176           CHAMBER    OF   COMMERCE v. LOCKYER
   We previously filed an opinion in this case, which we with-
drew upon granting appellants’ Petition for Panel Rehearing.
Chamber of Commerce v. Lockyer, 364 F.3d 1154 (9th Cir.
2004), reh’g granted and withdrawn, 408 F.3d 590 (9th Cir.
2005). Today, we decide the matter anew, and we affirm the
district court’s holding2 that the National Labor Relations Act
preempts AB 1889.

                                   I

  Before addressing employers’ speech rights and embarking
upon a preemption analysis, we introduce and analyze the
California statute at issue.

                                   A

   Section 16645.2(a) of the California statute prohibits a “re-
cipient of a grant of state funds” from “us[ing] the funds to
assist, promote, or deter union organizing.” Similarly, section
16645.7(a) bars private employers who receive more than ten
thousand dollars of state funds in a calendar year from “us-
[ing] any of those funds to assist, promote, or deter union
organizing.”

   The statute defines “assist[ing], promot[ing], or deter[ring]
union organizing” as “any attempt by an employer to influ-
ence the decision of its employees in this state or those of its
subcontractors regarding . . . [w]hether to support or oppose
a labor organization that represents or seeks to represent those
employees . . . or [w]hether to become a member of any labor
organization.” Cal. Gov’t Code § 16645(a). The statute pro-
hibits “any expense, including legal and consulting fees and
salaries of supervisors and employees, incurred for research
for, or preparation, planning, or coordination of, or carrying
  2
   We review the district court’s preemption analysis and grant of sum-
mary judgment de novo. Bank of Am. v. City & County of San Francisco,
309 F.3d 551, 557 (9th Cir. 2002).
               CHAMBER   OF   COMMERCE v. LOCKYER          12177
out, an activity to assist, promote, or deter union organizing.”
§ 16646(a) (emphasis added). The statute exempts several
types of pro-union activities and expenses from the prohibi-
tion, including “[a]ddressing a grievance or negotiating or
administering a collective bargaining agreement,” “[a]llowing
a labor organization or its representatives access to the
employer’s facilities or property,” and “[n]egotiating, entering
into, or carrying out a voluntary recognition agreement with
a labor organization.” §§ 16647(a), (b), (d).

   The statute requires burdensome and detailed record-
keeping. Employers and grantees must maintain detailed
records showing that none of the funds have been used for
speech regarding labor relations. §§ 16645.2(c), 16645.7(c).
Those records must be produced for inspection by the Attor-
ney General upon request. Id. The statute presumes that,
where state and non-state funds are commingled, state funds
were used to assist, promote, or deter union organizing.
§ 16646(b). The plaintiffs aptly characterize this feature as the
“commingling trap,” because a mere technical failure to keep
records can constitute a violation even when no state funds
were actually expended. The statute requires that employers
and grantees certify in advance that the state funds will not be
used for speech and activities that are related to union orga-
nizing. §§ 16645.2(c), 16645.7(b).

   The enforcement provisions place heavy burdens on
affected employers who accept state funds. The statute ren-
ders employers and grantees liable for treble damages (i.e.,
the amount of state funds that were expended in violation of
the statute, plus a civil penalty equal to twice the amount of
those funds). §§ 16645.2(d), 16645.7(d).

   The Attorney General of California, or any private tax-
payer, may file a lawsuit against a suspected violator “for
injunctive relief, damages, civil penalties, and other appropri-
ate equitable relief.” § 16645.8(a). The statute awards a pre-
vailing plaintiff, and certain prevailing taxpayer intervenors,
12178            CHAMBER     OF   COMMERCE v. LOCKYER
attorney’s fees and costs. § 16645.8(d). The statute does not
provide for the award of any attorney’s fees or costs to a pre-
vailing employer or grantee.

                                     B

   We conclude that the California statute, which is far from
the neutral enactment that appellees contend it to be, signifi-
cantly undermines the speech rights of employers related to
union organizing campaigns. Under the guise of preserving
state neutrality, the statute operates to impel employers them-
selves to take a position of neutrality with respect to labor
relations, in direct conflict with employers’ rights as granted
by the National Labor Relations Act.

   By creating exacting compliance burdens, strict accounting
requirements, the threat of lawsuits, and onerous penalties, the
statute chills employer speech on the merits of unionism. The
potential costs of litigation, plus the threat of severe penalties
threaten to effectively halt employer campaigns to defeat
labor organizing activity. Similar to neutrality agreements,
which are often sought by unions from employers, the Cali-
fornia statute pushes employers to a policy of neutrality,
which in turn helps facilitate union organizing. And the stat-
ute’s grant of a private right of action raises the specter that
unions will file suits not to recover on claims for allegedly
misspent funds, but rather to obtain bargaining leverage in a
labor dispute.3 The California statute was sponsored by the
California Labor Federation, AFL-CIO, and supported by a
number of labor organizations. Sen. Comm. on Industrial
Relations, Comm. Rep. for 1999 Cal. Assemb. B. No. 1889,
1999-00 Reg. Sess., at 1 (June 28, 2000).4
  3
     As it turns out, lawsuits and the threat thereof for unions to obtain
leverage in a union organizing dispute is not a mere theoretical possibility.
See Part I.C, infra.
   4
     The Chamber of Commerce argues that the California statute is “part
of a state-by-state effort to de facto rewrite the NLRA.” The State of New
York was recently enjoined from enforcing a statute which is similar to
AB 1889. See Healthcare Ass’n of New York State, Inc. v. Pataki, No.
1:03-CV-0413, 2005 WL 1155687 (N.D.N.Y. May 17, 2005).
               CHAMBER   OF   COMMERCE v. LOCKYER          12179
   The statute carries a false air of evenhandedness. It purports
to limit employers from using state funds to either “promote”
union organizing or “deter” union organizing. §§ 16645.2(a),
16645.7(a). What must be understood, of course, is that few,
if any, employers will wish for their employees to vote for
union representation. Rare, indeed, will the circumstance be
where an employer will actually dedicate resources to encour-
age its employees to unionize. For this reason, the statute’s
prohibition on spending state funds to “assist” or “promote”
union organizing is meaningless, particularly when taking into
account the pro-union exceptions contained in section 16647.
Hence, the overriding primary effect of the statute is focused
and one-sided: to prevent the expenditure of money which
seeks to “deter union organizing.”

   The California Teamsters telegraphed this impact of the
legislation in a letter to certain members of the California leg-
islature when AB 1889 was under consideration. The Califor-
nia Teamsters Public Affairs Council “urged [an] ‘aye’ vote
on AB 1889” because it “prohibit[s] employers who receive
state funds from using those funds to discourage unioniza-
tion” and will affect the “all too common practice” of “em-
ployer campaigns to defeat labor organizing activity.”
(emphasis added). In addition, a law firm which represented
itself as “the largest Union-side labor law firm on the West
Coast” wrote in a letter to the California Attorney General
that AB 1889, if not halted by a court, would “have a signifi-
cant positive effect on various [union] organizing drives . . . .”

   The compliance provisions are daunting. Employers must
maintain records demonstrating a complete separation of state
funds. These records must identify every expense at all related
to a union organizing campaign, save for a few pro-union
exceptions, and prove conclusively that expenditures for such
purposes do not derive from state funds. §§ 16645.2(c),
16645.7(c), 16646, 16647. The statute creates a presumption
that the employer used state funds for a prohibited purpose
unless proven otherwise. § 16646(b). This presumption
12180           CHAMBER    OF   COMMERCE v. LOCKYER
applies even when an employer has sufficient private funds
such that no state funds were actually expended. Id.

   The documentation demands of the statute, which require
employers to track every moment of employee time and every
expense that somehow relates to deterring union organizing
efforts, operate to inhibit employers from opposing union rep-
resentation drives at all. See Cal. Gov’t Code § 16646(a)
(requiring documentation of “any expense, including . . . sala-
ries of supervisors and employees, incurred for research for,
or preparation, planning, or coordination of, or carrying out,
an activity to . . . deter union organizing”) (emphasis added).
To comply with the statute and continue to exercise its free
speech rights, an employer would be required to create accu-
rate and expensive accounting and payroll systems which
identify, isolate, and allocate every expenditure, no matter
how small, related to assisting, promoting, or deterring union
organizing. The statute’s “commingling trap” ensures that a
failure to allocate an expenditure correctly leads to a pre-
sumption that state funds were expended for a prohibited pur-
pose. Unions have capitalized on these strict record-keeping
provisions, threatening and sometimes taking legal action
based on (often unsupported) allegations that employers have
not kept adequate records demonstrating a separation of state
funds. See Part I.C, infra.

   Unions are authorized to commence lawsuits or to inter-
vene in a lawsuit demanding an audit, injunctive relief, dam-
ages, and civil penalties. § 16645.8(a). With the benefit of the
statute and the civil discovery process, unions are able to file
a suit to pursue a fishing expedition or otherwise distract an
employer during union organizing.5 The statute allows for tre-
  5
    In this connection, we note an additional manner in which AB 1889
alters the balance as established by Congress between labor unions and
employers: AB 1889 comes dangerously close to rendering employers’
financial records an open book, which federal labor law does not allow.
Labor unions are permitted to receive employers’ financial records under
                  CHAMBER    OF   COMMERCE v. LOCKYER                 12181
ble damages, which further chills employer speech by creat-
ing a further disincentive to even attempt to present any
adverse comment on union organizing activity in the first
instance. §§ 16645.2(d), 16645.7(d).

   AB 1889 might be most problematic with regard to
employers and grantees who receive 100% of their revenues
from the state. If AB 1889 were in effect, those employers
would have no ability whatsoever to exercise their federal
statutory rights to communicate their views about a union
organizing effort.

   Not only does the statute muster California’s public funds
to regulate labor relations, but it also commandeers employ-
ers’ own money and dictates to these private employers how
they shall spend their money. Private money comes into play
because when a state pays an employer for goods or services,
there is an amount of profit subsumed within the payment.
That profit is no longer the state’s money, but is ultimately
transformed into the earned compensation of the employer.
The California statute prohibits an employer from using even
this profit to discuss the advantages and disadvantages of
union organizing efforts with employees. The same difficulty
with the interplay of private funds emerges with the statute’s
presumption that state funds have been spent on union-related
expenditures, even when an employer has a commingled

the National Labor Relations Act only after winning an election and only
for legitimate collective bargaining purposes. See NLRB v. Acme Indus-
trial Co., 385 U.S. 432, 435-36 (1967); NLRB v. Truitt Manufacturing
Co., 351 U.S. 149, 153 (1956). Under AB 1889, however, unions are able
to bypass these federal limits and file lawsuits in state court, granting them
access to employers’ financial records in state court. With these records
in hand, the unions would have additional leverage in advocating for a
unionized workforce and place additional pressure on an employer to sim-
ply recognize a given union.
12182             CHAMBER    OF   COMMERCE v. LOCKYER
account with sufficient private funds so that no public money
need be actually spent.6

                                     C

   The substantial record before us demonstrates that labor
unions have leveraged the significant compliance burdens of
the statute to enhance their bargaining position as against
employers. After AB 1889 passed, unions began writing to
the California Attorney General’s office, alleging violations
of the statute in an effort to coerce employers to abstain from
distributing anti-union literature, retaining consultants and
legal counsel, or otherwise communicating with employees
about the advantages and disadvantages of employment in a
union shop.

   The record before us contains numerous threatening com-
plaints that labor unions have sent to employers and the Cali-
fornia Attorney General. One union wrote the Attorney
General and alleged that an employer violated the statute by
illegally commingling state funds. The basis for the allega-
tion? That employees who were attending a mandatory meet-
ing about union organizing were not paid with a separate
paycheck for time that each employee spent at the meeting.
Another union alleged a violation of the statute, with little
factual support, but offered to “settle” the alleged violation if
the employer agreed to enter into a neutrality agreement with
the union. Yet another union alleged that an employer vio-
lated AB 1889 by hiring an attorney to represent it during an
organizing drive without arranging to pay for these legal ser-
vices from funds that were conclusively derived from a source
other than the state.
  6
    The statute would not be saved from preemption even if it did not com-
mandeer an employer’s own funds, because our decision is rooted in the
statute’s leverage of state funds to regulate labor relations in a manner that
interferes with, and therefore is preempted by, federal law. The statute’s
command over an employer’s own funds constitutes an independent prob-
lem with AB 1889, a problem upon which our holding does not rest.
              CHAMBER   OF   COMMERCE v. LOCKYER          12183
   Several lawsuits have also been filed against employers
pursuant to AB 1889. In one lawsuit the California Attorney
General sued Fountain View, Inc. a nursing home operator,
demanding that Fountain View turn over records to demon-
strate that no state funds were used in conveying its views on
union organizing efforts. For good measure, the California
Attorney General also demanded that the nursing home pay
“attorneys’ fees and costs” related to the suit.

   In a different case, the Service Employees International
Union, Local 399 (“Service Union”), took a very aggressive
approach, deciding to sue the employer itself, AB Crispino &
Company (“Crispino”), a company which also operates nurs-
ing home facilities. At the time, the Service Union was a
member union of the AFL-CIO and was represented by the
same legal counsel who represent appellant-intervenor AFL-
CIO before us in this appeal. The Service Union alleged that
the nursing home “unlawfully has used State funds to deter
union organizing by its employees, and unlawfully has failed
to maintain records sufficient to show that State funds were
not so misused.” It was not just the use of state funds that the
Union alleged as a basis for the suit, but also that Crispino
“co-mingled State funds and non-State funds in common
accounts” and “failed to maintain records sufficient to show
that it had used no State funds” with regard to the union orga-
nizing efforts. The Service Union suit further charged that the
alleged violation of AB 1889 constitutes a per se violation of
California Business and Professions Code § 17200, as an “un-
lawful or unfair business act or practice.” The lawsuit
demanded a number of remedies, including an injunction, an
accounting of Crispino’s expenses, treble damages, and resti-
tution, together with “attorneys’ fees, investigative expenses,
and costs of suit.” Appellant-Intervenor AFL-CIO is hardly in
a position to downplay the merit of the suit against Crispino
under AB 1889, because the Service Union was then affiliated
with the AFL-CIO, and some of the same lawyers that repre-
sent the AFL-CIO on appeal before us filed the suit against
Crispino.
12184          CHAMBER   OF   COMMERCE v. LOCKYER
   The activities of the Service Employees International
Union reveal that they continued to press employers who
receive California government funds to unionize or else face
penalties under AB 1889. One of the same lawyers who repre-
sents the AFL-CIO before us and the Service Union against
Crispino, also represented Service Union, Local 250 against
The Ensign Group, which operates at least one nursing home
in California, referred to as the Sonoma Healthcare Center.
The lawyer, representing the union, wrote to the California
Attorney General, alleging that the union believed that the
Ensign Group violated AB 1889 by “fail[ing] to maintain
records sufficient to show that no state funds were used for its
anti-union activities” and by conducting the anti-union activi-
ties from accounts where state funds were commingled. If the
Ensign Group could not present adequate evidence to dis-
prove his allegations, the attorney “request[ed] that [the Attor-
ney General] commence a civil action against Sonoma under
Section 16645.8 for injunctive relief, damages, civil penalties,
and other appropriate equitable relief.”

   The Ensign Group, faced with the prospect of a lawsuit
from either the union or the Attorney General because of the
favorable status AB 1889 affords union interests, responded
that the union’s “accusation of improper use of State funds at
Sonoma Healthcare is reckless and without factual basis.”
General Counsel for the Ensign Group noted his “surprise[ ]
that [the union’s attorney] would suggest that his client’s
stated but unsupported belief in these spurious allegations
should be sufficient to mobilize and expend the resources of
the Attorney General’s Office and the State of California in
this manner.” What the record actually teaches is that the
unions’ aggressive use of AB 1889 to gain a special advan-
tage in labor disputes, and thereby alter the balance of power
between unions and employers, is no surprise at all. That the
unions’ use of AB 1889 has been effected by appellants them-
selves and their legal representatives—the State of California
in the Fountain View case, and the AFL-CIO and its own law-
yers in the lawsuit against Crispino and the threatened lawsuit
                 CHAMBER    OF   COMMERCE v. LOCKYER               12185
against The Ensign Group—undermines their arguments,
made in these proceedings on appeal, that downplay the
decidedly pro-union impact of the California statute.

                                    II

   Our preemption analysis begins with the National Labor
Relations Act, which protects the rights of employers and
employees and provides an administrative mechanism to
resolve questions concerning union representation. We hold
that Section 8(c) of the National Labor Relations Act, codified
at 29 U.S.C. § 158(c), explicitly protects the right of employ-
ers to express their views about unions and union organizing
efforts.

                                    A

   [1] Section 8(c), codified at 29 U.S.C. § 158(c), permits
employers to articulate, in a non-coercive7 manner, their
views regarding union organizing efforts:

      The expressing of any views, argument, or opinion,
      or the dissemination thereof, whether in written,
      printed, graphic, or visual form, shall not constitute
      or be evidence of an unfair labor practice under any
      of the provisions of this subchapter, if such expres-
      sion contains no threat of reprisal or force or promise
      of benefit.

29 U.S.C. § 158(c).

   [2] Although the National Labor Relations Act was origi-
nally enacted in 1935, Congress added Section 8(c) of the
NLRA in 1947, “to protect the right of free speech when what
the employer says or writes is not of a threatening nature or
  7
   For simplicity, we refer to speech that “contains no threat of reprisal
or force or promise of benefit,” 29 U.S.C. § 158(c), as “non-coercive.”
12186         CHAMBER   OF   COMMERCE v. LOCKYER
does not promise a prohibited favorable discrimination.” H.R.
Rep. No. 80-510 (1947), reprinted in 1947 U.S. Code Cong.
Serv. 1135, 1151. The purpose of Section 8(c) was “to insure
both to employers and labor organizations full freedom to
express their views to employees on labor matters . . . .” S.
Rep. 80-105, at 23 (1947).

   The National Labor Relations Act is a comprehensive regu-
latory scheme governing labor relations. See, e.g., Bhd. of
R.R. Trainmen v. Jacksonville Terminal Co., 394 U.S. 369,
383 (1969). The Act’s preeminent mode of regulation oper-
ates by defining a series of prohibitions on employer and
union conduct, called “unfair labor practices.” See 29 U.S.C.
§ 158(a) (defining unfair labor practices if committed by
employers); 29 U.S.C. § 158(b) (defining unfair labor prac-
tices if committed labor organizations). An actor who is
alleged to have committed an unfair labor practice may be
subject to a Board proceeding and if found to have committed
an unfair labor practice, the Board may impose various reme-
dies. See 29 U.S.C. § 160.

   [3] Because the Act is a comprehensive regulatory scheme,
to say that an activity is not punishable by the Act, which is
what Section 8(c) dictates, is the equivalent of protecting that
activity. Section 8(c) specifically precludes non-coercive
employer speech from constituting as an unfair labor practice,
or even evidence thereof. In other words, because the Act’s
comprehensive scheme declares non-coercive employer
speech to be non-punishable, employers are free to engage in
it. Non-coercive employer speech is thus protected by the
Act’s comprehensive regulatory scheme.

  The United States Supreme Court recognizes that “the
enactment of § 8(c) manifests a congressional intent to
encourage free debate on issues dividing labor and manage-
ment.” Linn v. United Plant Guard Workers, Local 114, 383
U.S. 53, 62 (1966). Accordingly, a state defamation statute
was partially preempted by the NLRA, to “guard[ ] against
              CHAMBER   OF   COMMERCE v. LOCKYER          12187
abuse of libel actions and unwarranted intrusion upon free
discussion envisioned by the Act.” Id. at 65. The Court reiter-
ates that “an employer’s free speech right to communicate his
views to his employees is firmly established and cannot be
infringed by a union or the Board.” NLRB v. Gissel Packing
Co., 395 U.S. 575, 617 (1969). The Congressional enactment
of § 8(c), the Court explains, in conjunction with the First
Amendment, allows employers to express “any of [their] gen-
eral views about unionism or any of [their] specific views
about a particular union” in a non-coercive manner. Id. at 618.

   We turn to discuss the longstanding importance of
employer free speech to the National Labor Relations Act,
which reinforces our holding that Section 8(c) of the Act pro-
tects non-coercive employer speech.

                                B

   Although there are certain limits on employer speech—
such as speech that is coercive or threatening—the National
Labor Relations Act pivots on the notion that employers and
employees may freely discuss their views about union orga-
nizing efforts.

   The National Labor Relations Board has supported the con-
gressional policy of free speech, holding “that it will not
restrict the right of any party to inform employees of the
advantages and disadvantages of unions and of joining them
as long as such information is imparted to employees in a
noncoercive manner.” Trent Tube Co., 147 N.L.R.B. 538, 541
(1964) (internal quotation marks omitted); see also United
Technologies Corp., 274 N.L.R.B. 1069, 1074 (1985) (“[A]n
employer has a fundamental right, protected by Section 8(c)
of the Act, to communicate with its employees concerning its
position in collective-bargaining negotiations and the course
of those negotiations.”) (footnote omitted).

   Employers have a number of tools at their disposal in exer-
cising their Section 8(c) rights to express their views on union
12188          CHAMBER   OF   COMMERCE v. LOCKYER
organizing efforts. An employer is permitted, for example, to
express its views about union representation to masses of
employees, in mandatory meetings, on company time, so long
as such speech does not occur within 24 hours of an election.
See Peerless Plywood Co., 107 N.L.R.B. 427, 429 (1953); Liv-
ingston Shirt Corp., 107 N.L.R.B. 400, 409 (1953). Employers
may dispatch supervisors to engage in one-on-one discussions
during work time with employees about the negative effects
of union representation, see, e.g., NLRB v. Lenkurt Elec. Co.,
438 F.2d 1102, 1107-08 (9th Cir. 1971), and may disseminate
written anti-union materials, Beverly Enterprises-Hawaii,
Inc., 326 N.L.R.B. 335, 336 (1998) (holding that “the
[e]mployer did not engage in objectionable conduct when its
supervisors handed out flyers [even] at a time when the
[e]mployer was enforcing its otherwise valid no-distribution
rule against employees.”).

   [4] Our opinions have faithfully reiterated our “commit[-
ment] to the principle that debate in union campaigns should
be vigorous and uninhibited,” so long as the debate is free of
coercion and retaliatory threats. Lenkurt Elec., 438 F.2d at
1108 (citing N.L.R.B. v. TRW-Semiconductors, Inc., 385 F.2d
753, 759-60 (9th Cir. 1967)). “The exercise of free speech in
these campaigns should not be unduly restricted by narrow
construction. It is highly desirable that the employees
involved in a union campaign should hear all sides of the
question in order that they may exercise the informed and rea-
soned choice that is their right.” Id.; accord, Montgomery
Ward & Co. v. NLRB, 385 F.2d 760, 763 (8th Cir. 1967)
(“[T]he right of free speech guaranteed by the First Amend-
ment and § 8(c) of the Act should not be defeated by narrow
or strained construction.”).

  Much like modern political campaigns, union organizing
campaigns are fiercely contested, but the National Labor
Relations Board “has allowed wide latitude to the competing
parties. It is clear that the Board does not police or censor pro-
paganda used in the elections it conducts, but rather leaves to
               CHAMBER   OF   COMMERCE v. LOCKYER          12189
the good sense of the voters the appraisal of such matters, and
to opposing parties the task of correcting inaccurate and
untruthful statements.” Linn, 383 U.S. at 60 (internal quota-
tion marks and footnote omitted); see also Midland Nat’l Life
Ins. Co., 263 N.L.R.B. 127, 133 (1982) (“[W]e rule today that
we will no longer probe into the truth or falsity of the parties’
campaign statements, and that we will not set elections aside
on the basis of misleading campaign statements.”); NLRB v.
Yellow Transp. Co., 709 F.2d 1342, 1343 (9th Cir. 1983) (rec-
ognizing Midland).

   We have consistently emphasized the importance of an
employer’s freedom of speech in labor relations matters.
“Freedom of speech is an essential component of the labor-
management relationship. Collective bargaining will not
work, nor will labor disputes be susceptible to resolution,
unless both labor and management are able to exercise their
right to engage in ‘uninhibited, robust, and wide-open’
debate.” Steam Press Holdings v. Haw. Teamsters & Allied
Workers Union, Local 996, 302 F.3d 998, 1009 (9th Cir.
2002) (quoting New York Times v. Sullivan, 376 U.S. 254,
270 (1964)). For a concise and accurate statement of the rule,
we have adopted the principle of free speech in union repre-
sentation matters as crafted by the Fifth Circuit:

    The guaranty of freedom of speech and assembly to
    the employer and to the union goes to the heart of
    the contest over whether an employee wishes to join
    a union. It is the employee who is to make the choice
    and a free flow of information, the good and the bad,
    informs him as to the choices available.

NLRB v. TRW-Semiconductors, Inc., 385 F.2d 753, 760 (9th
Cir. 1967) (quoting Southwire Co. v. NLRB, 383 F.2d 235,
241 (5th Cir. 1967)).

                                 C

  Congress chose to explicitly protect non-coercive employer
speech from punishment under the Act. The National Labor
12190          CHAMBER   OF   COMMERCE v. LOCKYER
Relations Act’s comprehensive scheme protects non-coercive
employer speech, because it is fundamental in allowing fair
and free representation elections.

  We turn to discuss federal preemption principles, with a
keen eye toward whether the California statute interferes with
employers’ federally protected free speech rights on union
matters.

                                III

   The Supreme Court’s preemption doctrines as they relate to
the National Labor Relations Act have long been centered
around reinforcing the “purpose of the Act[, which] was to
obtain ‘uniform application’ of its substantive rules and to
avoid the ‘diversities and conflicts likely to result from a vari-
ety of local procedures and attitudes toward labor controver-
sies.’ ” NLRB v. Nash-Finch Co., 404 U.S. 138, 144 (1971)
(quoting Garner v. Teamsters Union, 346 U.S. 485, 490
(1953)). Congressional intent is the ultimate touchstone of
any preemption analysis. Metro. Life Ins. Co. v. Massachu-
setts, 471 U.S. 724, 747 (1985) (“Metropolitan Life”).

   [5] The Supreme Court has articulated “two distinct NLRA
pre-emption principles” as expressed in San Diego Building
Trades Council v. Garmon, 359 U.S. 236 (1959) (“Garmon
preemption”), and Machinists v. Wisconsin Employment Rela-
tions Commission, 427 U.S. 132 (1976) (“Machinists preemp-
tion”). Metropolitan Life, 471 U.S. at 748, 748-49. We
analyze the doctrines in turn and hold that Garmon preemp-
tion and Machinists preemption each completely preempts the
provisions of the California statute before us.

                                 A

  The doctrine of Garmon preemption exists to uphold
national labor policy and to vindicate Congress’s decision to
“entrust[ ] administration of the labor policy for the Nation to
               CHAMBER   OF   COMMERCE v. LOCKYER          12191
a centralized administrative agency, armed with its own pro-
cedures, and equipped with its specialized knowledge and
cumulative experience.” Garmon, 359 U.S. at 242, 246. The
California statute stifles employers’ speech rights which are
granted by federal law, and in doing so, impedes the ability
of the National Labor Relations Board to uphold its election
speech rules and administer free and fair elections. We hold
that AB 1889 is completely preempted under the Garmon
doctrine.

   In upholding the National Labor Relations Act from state-
law dilution, the Supreme Court has emphasized the impor-
tance of “delimiting areas of conduct which must be free from
state regulation if national policy is to be left unhampered.”
Garmon, 359 U.S. at 246. Garmon preemption is focused on
avoiding “the potential conflict of two law-enforcing authori-
ties, with the disharmonies inherent in two systems, one fed-
eral the other state, of inconsistent standards of substantive
law and differing remedial schemes.” Id. at 242.

   [6] There are three forms of Garmon preemption, depend-
ing on the status of the conduct that the state attempts to regu-
late: (1) where the conduct is actually protected or prohibited
by the NLRA; (2) where the conduct is arguably prohibited by
the NLRA; and (3) where the conduct is arguably protected
by the NLRA. Sears, Roebuck & Co. v. San Diego County
Dist. Council of Carpenters, 436 U.S. 180 (1978). Because
section 8(c) actually protects employers’ speech rights in the
labor relations context, the first and strongest form of Garmon
preemption applies.

   At issue in Sears was the power of a state court to hear a
trespass lawsuit brought by an employer to enforce trespass-
ing laws against union picketing. Sears, 436 U.S. at 182. All
along, the Sears Court explicitly disclosed that it was not
addressing a case that involved actually protected or prohib-
ited conduct. Sears, 436 U.S. at 187 (“The case is not, how-
ever, one in which ‘it is clear or may fairly be assumed’ that
12192          CHAMBER   OF   COMMERCE v. LOCKYER
the subject matter which the state court sought to regulate . . .
is either prohibited or protected by the Federal Act.”).

   The Sears Court, assessing at the second type of Garmon
preemption, considered whether the picketing was “arguably
prohibited” by federal law, which would be possible grounds
for preemption. Id. at 190-98 (emphasis added). The Court
concluded that, with regard to activity which is arguably pro-
hibited by the Act, Garmon preemption (and the accompany-
ing risk of interference with the jurisdiction of the NLRB)
emerges only when “the controversy is identical to . . . that
which could have been, but was not, presented to the Labor
Board.” Id. at 197. The Court concluded that the NLRB’s
inquiry regarding the arguably prohibited conduct would
prove to be vastly different than an inquiry by the state court
as to whether there was a trespass, and therefore, declined to
find Garmon preemption.

   The Court turned to the question whether the arguably pro-
tected character of the union’s picketing could lead to Gar-
mon preemption. Id. at 199-207. Preliminarily, the Court
noted that “state-court interference with conduct actually pro-
tected by the act” invokes a “constitutional objection” rooted
in the Supremacy Clause. Id. at 199. Therefore,
“[c]onsiderations of federal supremacy . . . are implicated to
a greater extent when labor-related activity is protected than
when it is prohibited.” Id. at 200. The Court concluded that
even though the Union’s peaceful, if trespassory, picketing
could arguably be protected under the Act, such a trespass “is
far more likely to be unprotected than protected.” Sears, 436
U.S. at 205. The Court held, “the assertion of state jurisdiction
[to adjudicate the alleged trespass] does not create a signifi-
cant risk of prohibition of protected conduct.” Sears, 436 U.S.
at 207. Notably, with regard to the arguably protected con-
duct of the picketing and trespass, the Court did not require
(as it did with respect to arguably prohibited conduct) that the
controversies before the NLRB and state court be identical
before invoking Garmon preemption.
               CHAMBER   OF   COMMERCE v. LOCKYER          12193
   [7] The strongest form of Garmon preemption applies to
activity which is actually protected or prohibited by federal
law. AB 1889, in view of Section 8(c) of the NLRA and its
actual protection of speech rights of employers, invokes this
strongest form of Garmon preemption, which dictates:

    When it is clear or may fairly be assumed that the
    activities which a State purports to regulate are pro-
    tected by [the National Labor Relations Act,] due
    regard for the federal enactment requires that state
    jurisdiction must yield. To leave the States free to
    regulate conduct so plainly within the central aim of
    federal regulation involves too great a danger of con-
    flict between power asserted by Congress and
    requirements imposed by state law.

Garmon, 359 U.S. at 244 (quoted in Sears, 436 U.S. at 187
n.11). AB 1889 encumbers federally protected speech rights,
and in doing so, interferes with the jurisdiction of the National
Labor Relations Board.

   Congress has directed the National Labor Relations Board
to oversee elections and determine what conduct constitutes
an unfair labor practice under the Act. See 29 U.S.C.
§ 158(a)(1). Broadly speaking, and consistent with section
8(c) of the National Labor Relations Act, the NLRB takes a
laissez faire approach to employee and employer speech,
allowing passionate, partisan debate to proceed during a union
organizing campaign. See Trent Tube Co., 147 N.L.R.B. 538,
541 (1964). At the same time, the NLRB has jurisdiction to
regulate a certain bandwidth of employer speech, to ensure
compliance with § 8(c). See Midland Nat’l Life Ins. Co., 263
N.L.R.B. 127, 133 (1982) “[W]e will no[t] probe into the truth
or falsity of the parties’ campaign statements, and [ ] will not
set elections aside on the basis of misleading campaign state-
ments . . . . [But] we will continue to protect against other
campaign conduct, such as threats, promises, or the like,
which interferes with employee free choice.”). For example,
12194          CHAMBER   OF   COMMERCE v. LOCKYER
the NLRB has long enforced various “time, place, and man-
ner” rules that bar certain types of campaign and speech activ-
ities in the vicinity of the polls or in the final hours before an
election. See Peerless Plywood Co., 107 N.L.R.B. 427, 429-30
(1953); Milchem, Inc., 170 N.L.R.B. 362, 362-63 (1968). The
NLRB has held that, consistent with § 8(c), employers may
hold mandatory meetings with employees about union orga-
nizing efforts, see Livingston Shirt Corp., 107 N.L.R.B. 400,
409 (1953), direct supervisors to informally discuss a repre-
sentation campaign with employees, see Stanley Oil Co., 213
N.L.R.B. 219, 225 (1974), and distribute anti-union literature to
employees even when enforcing a no-solicitation rule to
employees, Beverly Enterprises-Hawaii, 326 N.L.R.B. 335, 336
(1998).

   [8] The California statute regulates and discourages the
same partisan employer speech that Congress committed to
the jurisdiction of the National Labor Relations Board. In
doing so, AB 1889 discourages employer speech, which
works at cross-purposes with the relaxed election speech rules
as established by the NLRB. It was to the NLRB that Con-
gress “entrusted . . . a wide degree of discretion in establish-
ing the procedure and safeguards necessary to insure the fair
and free choice of bargaining representatives by employees.”
NLRB v. A.J. Tower Co., 329 U.S. 324, 330 (1946). By dis-
couraging employer speech, California directly usurps the
ability of the National Labor Relations Board to administer
elections that will foster fair and free employee choice.

   Far from hewing to the NLRA’s goal of installing a “na-
tional labor policy of minimizing industrial strife,” Emporium
Capwell Co. v. W. Addition Cmty. Org., 420 U.S. 50, 62
(1975), AB 1889 encourages additional litigation by allowing
unions and the California Attorney General to bring proceed-
ings in state court to attack an employer who engages in the
very partisan employer speech that the National Labor Rela-
tions Board protects.
               CHAMBER   OF   COMMERCE v. LOCKYER           12195
  California impairs employer speech on the merits of union
organizing activity despite the NLRB’s permissive policy on
employer speech. California defies Congress’s decision to
“entrust[ ] to the Board alone” the criteria necessary to con-
duct a fair representation election. NLRB v. Waterman S.S.
Corp., 309 U.S. 206, 226 (1940).

   [9] We observe that “Garmon preemption is ‘intended to
preclude state interference with the National Labor Relations
Board’s interpretation and active enforcement of the inte-
grated scheme of regulation established by the NLRA.’ ” Ala-
meda Newspapers, Inc. v. City of Oakland, 95 F.3d 1406,
1412 (9th Cir. 1996) (quoting Golden State Transit Corp. v.
City of Los Angeles, 475 U.S. 608, 613 (1986)); see also
Gould, 475 U.S. at 286-87, 288-89 (1986). California’s dis-
placement of the NLRA’s free speech protections and its
interference with the National Labor Relations Board render
AB 1889 preempted under Garmon. In other words, Garmon
preemption applies because AB 1889 “regulate[s] conduct so
plainly within the central aim of federal regulation [that it]
involves too great a danger of conflict between power
asserted by Congress and requirements imposed by state law,”
thus creating a “potential frustration of national purposes.”
Garmon, 359 U.S. at 244.

                                 B

   [10] The doctrine of “Machinists pre-emption preserves
Congress’ intentional balance between the uncontrolled power
of management and labor to further their respective interests.”
Bldg. and Constr. Trades Council of the Metro. Dist. v. Asso-
ciated Builders and Contractors of Massachusetts/Rhode
Island, Inc., 507 U.S. 218, 226 (1993) (“Boston Harbor”)
(internal quotation marks omitted). Although cast nominally
as an effort to ensure state neutrality, the California statute, by
discouraging employers from exercising their protected
speech rights, operates to significantly empower labor unions
as against employers. In doing so, the California statute runs
12196          CHAMBER   OF   COMMERCE v. LOCKYER
roughshod over the delicate balance between labor unions and
employers as mandated by Congress through the National
Labor Relations Act. For this reason, AB 1889 is preempted
by the National Labor Relations Act, pursuant to Machinists
v. Wisconsin Employment Relations Commission, 427 U.S.
132 (1976).

    Machinists preemption “is based on the premise that ‘the
use of economic pressure by the parties to a labor dispute is
. . . part and parcel of the process of collective bargaining,’ ”
which means that “neither a state nor the National Labor
Relations Board is ‘afforded flexibility in picking and choos-
ing which economic devices of labor and management shall
be branded unlawful.’ ” Alameda, 95 F.3d at 1413 (quoting
Machinists, 427 U.S. at 144, 149).

  Under the doctrine of Machinists preemption, a state cannot
“deny[ ] one party . . . a weapon that Congress meant him to
have available,” because such a state regulation “stands as an
obstacle to the accomplishment and execution of the full pur-
poses and objectives of Congress.” Machinists, 427 U.S. at
150, 151 (internal quotation marks omitted).

   Preemption will prevail over the application of local law
even when federal law does not expressly protect the conduct
at issue if “the application of state law . . . would operate to
frustrate the purpose of the federal legislation.” Teamsters v.
Morton, 377 U.S. 252, 258, 260 (1964) (noting also that a
conflicting state law cannot be permitted to “frustrate the con-
gressional determination to leave th[e] weapon of self-help
available, and to upset the balance of power between labor
and management expressed in our national labor policy.”).
Machinists affirms this notion, holding that “a particular
activity might be protected by federal law not only when it [is
explicitly protected by the NLRA], but also when it was an
activity that Congress intended to be unrestricted by [a]ny
governmental power to regulate.” 427 U.S. at 141 (internal
quotation marks omitted).We are dealing not with an activity
               CHAMBER   OF   COMMERCE v. LOCKYER          12197
one speculates that Congress might protect, but rather,
employer speech that Congress has explicitly protected.

   [11] Drawing upon our conclusions and observations in
Part I, supra, we conclude that AB 1889 alters the balance of
power between labor unions and employers and thus falls
prey to Machinists preemption. In infringing the speech rights
of employers, the statute substantively regulates and disrupts
“Congress’ intentional balance between the uncontrolled
power of management and labor to further their respective
interests.” Boston Harbor, 507 U.S. at 226 (internal quotation
marks omitted). The statute frustrates “effective implementa-
tion of the [National Labor Relations] Act’s processes,” ren-
dering preemption of the California statute under Machinists
appropriate. Machinists, 427 U.S. at 148 (internal quotation
marks omitted). An essential structural component of the
union organizing process as established by the National Labor
Relations Act is the ability of management to communicate its
views on the merits of unionism, an attribute that AB 1889
disrupts.

                                 C

   [12] After we filed our first opinion, now withdrawn,
appellant-intervenor AFL-CIO argued that we should consider
preempting the penalty and enforcement provisions, but leave
the core spending prohibition of AB 1889 intact. See Dalton
v. Little Rock Family Planning Servs., 516 U.S. 474, 476
(1996) (internal quotation marks omitted) (“In a pre-emption
case such as this, state law is displaced only to the extent that
it actually conflicts with federal law.”). We conclude that par-
tial preemption is not proper, because our Garmon and
Machinists analyses demand preemption of AB 1889’s core
spending restrictions.

   The AFL-CIO argues that “[t]he core restrictions on spend-
ing state funds can operate independently of the penalty and
private enforcement provisions, for the Attorney General
12198            CHAMBER    OF   COMMERCE v. LOCKYER
would still have authority to enforce those restrictions like
any other grant or contract terms.” AFL-CIO Pet. for Rehear-
ing at 16. In other words, under the AFL-CIO’s vision as to
how the statute could be severed8 and saved from preemption,
employers would still be required to avoid spending state
funds on union organizing, and the Attorney General alone
would be able to enforce the spending restrictions.

   Of course, someone would be empowered to enforce even
the most generic requirement that state funds not be spent on
discouraging union organization. This fact, along with the
AFL-CIO’s argument that the Attorney General would still be
able to enforce the statute, actually underscores the reasoning
underlying our holding that the statutory provisions at issue
are completely preempted. No matter whether the Attorney
General or the unions initiate the enforcement proceedings,
the balance of power as between labor unions and employers
would still be improperly disturbed. Even under the limited
version of AB 1889 that the AFL-CIO proposes, any time an
employer who receives state funds speaks about the merits of
union organizing, it would risk being accused of misspending
state funds and could be subjected to an investigation by the
Attorney General or a lawsuit brought by the Attorney Gen-
eral. And as they have already done, the unions would still be
empowered to press the Attorney General to investigate
alleged claims of misuse of state funds, thus further deterring
employer free speech about union organizing. In addition,
employers who engage in union organizing-related speech
would need to maintain records showing that it did not spend
state funds on such activity. This need to keep records would
dissuade some employers from engaging in union-related
speech at all. These substantial disincentives to employer
speech of even a limited version of AB 1889 would disrupt
  8
    We need not decide whether the statutory provisions of AB 1889 are
severable in the first instance, because even if certain provisions of the
statute are severable, none of the statutory provisions before us survives
our preemption analyses.
                  CHAMBER    OF   COMMERCE v. LOCKYER                 12199
the federally imposed balance of power between labor unions
and employers and interfere with the speech rules as enforced
by the National Labor Relations Board.

   We also note that severing the private enforcement provi-
sions of AB 1889 will not successfully prevent labor unions
from suing, under California law, to enforce a core restriction
on the use of state funds. The union in the Crispino case, for
example, based a cause of action in its lawsuit that did not
rely on AB 1889’s private enforcement provision. The union
alleged that Crispino’s misuse of state funds gave the union
a cause of action for injunctive relief and restitutionary relief
on behalf of the State of California. The union justified the
cause of action by casting the alleged misuse of funds as a per
se violation of California Business and Professions Code
§ 17200, as an “unlawful or unfair business act or practice.”
See Cal. Bus. & Prof. Code § 17204 (authorizing a civil action
for an alleged violation of Cal. Bus. & Prof. Code § 17200
“by any person who has suffered injury in fact and has lost
money or property as a result”).

   [13] We emphasize that AB 1889 is a regulatory enactment
and a non-neutral one at that, benefitting labor unions as
against employers. The statute’s total preemption in no way
hinges on the statute’s enforcement and penalty provisions.
Even if we were to delete the private enforcement provisions,
the penalty provisions, and the commingling trap, still remain-
ing at the very least is the problematic core of the statute. The
core of AB 1889 places employers who receive state funds at
risk of violating state law when they attempt to express their
views about union organizing. The very core of AB 1889
interferes with an employer’s protected federal right to
express its views on union organizing, rendering Garmon and
Machinists preemption appropriate.9
  9
    The substantial record before us has been generated over the course of
three years of litigation. In addition to the substantial documentation that
was generated before the district court, along with the district court’s well-
12200            CHAMBER     OF   COMMERCE v. LOCKYER
                                    IV

   AB 1889 is a regulatory measure subject to preemption
analysis and we conclude that the California statute is not
saved from preemption by asserted local interests. We reject
appellants’ argument that the statute should be saved from
preemption because California is simply attempting to control
the use of its own funds.

                                     A

   California and the AFL-CIO argue that AB 1889 is not sub-
ject to preemption because the statute is not regulatory in
character, but instead these parties consider the state to be a
mere “market participant.” See Alameda Newspapers Inc. v.
City of Oakland, 95 F.3d 1406, 1413 (9th Cir. 1996) (“A pre-
requisite to preemption [under the NLRA] is a finding that the
state or local action in question constitutes regulation of labor
relations between employers and employees.”). We conclude
that AB 1889 is regulatory and that the market participant
exception to NLRA preemption does not apply.

   [14] Boston Harbor is the seminal case outlining the mar-
ket participant exception to preemption under the National
Labor Relations Act. 507 U.S. 218 (1993). Boston Harbor
holds that a state agency acted as a market participant when
it required contractors working on a clean-up of the Boston
Harbor to agree to the terms of a project labor agreement. The
Court notes that the agency’s actions were proprietary, not
regulatory and explains that the agency’s actions were taken
with respect to this “one particular job,” in an effort to “en-
sure an efficient project that would be completed as quickly
and effectively as possible at the lowest cost.” Id. at 232.

reasoned decision, we have the benefit of at least ten appellate briefs from
at least five different parties, not to mention a previous opinion of our
own, all of which sufficiently informs our holding that AB 1889 is pre-
empted in its entirety. We conclude that a remand is not necessary.
               CHAMBER   OF   COMMERCE v. LOCKYER          12201
   [15] By contrast, Wisconsin Department of Industry, Labor,
and Human Relations v. Gould, 475 U.S. 282 (1986), strikes
down a Wisconsin statute that barred recurring labor law vio-
lators from doing business with the state. Wisconsin argued
that its statute should escape preemption because it acted
through its spending power rather than its regulatory power.
The Court found this to be a “distinction without a differ-
ence.” Gould, 475 U.S. at 287. Wisconsin was not acting as
a market participant, the Court held, because Wisconsin “sim-
ply is not functioning as a private purchaser of services.” Id.
at 289 (internal quotations omitted). The Court held the stat-
ute to be “tantamount to regulation.” Id. at 289. The Court
explained that it “cannot believe that Congress intended to
allow States to interfere with the ‘interrelated federal scheme
of law, remedy, and administration’ under the NLRA as long
as they did so through exercises of the spending power.” Id.
at 290 (quoting Garmon, 359 U.S. at 243) (citation omitted);
see also id. (noting that because “government occupies a
unique position of power in our society, [ ] its conduct,
regardless of form, is rightly subject to special restraints”)
(emphasis added). Because California through AB 1889 seeks
to shape the overall labor market in a pervasive, nonpropri-
etary manner, the statute is regulatory, and far removed from
the market participant exception. See Cardinal Towing &
Auto Repair, Inc. v. City of Bedford, 180 F.3d 686, 693 (5th
Cir. 1999) (concluding that to establish the market participant
exception, the challenged action must “essentially reflect the
entity’s own interest in its efficient procurement of needed
goods and services, as measured by comparison with the typi-
cal behavior of private parties in similar circumstances” and
must have a “narrow scope . . . [to] defeat an inference that
its primary goal was to encourage a general policy rather than
address a specific proprietary problem.”).

   [16] The statute applies broadly to employers and grantees
who accept state funds, across countless industries, employ-
ers, and grantees. The statute is not tailored to govern in any
particular setting. Further, the statute, similar to that at issue
12202          CHAMBER   OF   COMMERCE v. LOCKYER
in Gould, is not focused on California’s proprietary interest in
efficiently procuring goods and services, but instead seeks to
broadly color the state’s impact on labor relations between
employees and prospective labor union representatives. The
statute sweeps broadly in impacting the labor relations of
grantees and employers who enter contracts for furnishing
goods or services to be paid for by the state treasury. We con-
clude that AB 1889 is a regulatory measure and thus does not
elude NLRA preemption through the market participant
exception.

                                 B

   [17] It is for many of the same reasons that we cannot
accept the AFL-CIO’s argument that AB 1889 falls under the
local-interest exception to Garmon preemption. The local-
interest exception exempts from preemption state regulation
of activity that “touche[s] interests so deeply rooted in local
feeling and responsibility that, in the absence of compelling
congressional direction, we could not infer that Congress had
deprived the States of the power to act.” Garmon, 359 U.S.
at 244. See also Sears, 436 U.S. at 188 n.13 (outlining several
exceptions to Garmon preemption). Regulating employer
speech in the labor relations context, which we hold that AB
1889 does, is not a traditional state interest, nor is it “so
deeply rooted in local feeling and responsibility” as to invoke
the exception.

   [18] This local-interest exception encompasses “the tradi-
tional law of torts, [ ] conduct marked by violence and immi-
nent threats to the public order.” Garmon, 359 U.S. at 247.
The Supreme Court explained that in these instances, our sys-
tem of federalism and the “compelling state interest . . . in the
maintenance of domestic peace is not overridden in the
absence of clearly expressed congressional direction.” Id. The
Supreme Court has also allowed states to adjudicate tort
claims involving malicious libel that causes damage pursuant
to this exception. Linn, 383 U.S. at 62.
               CHAMBER   OF   COMMERCE v. LOCKYER          12203
   [19] The California statute neither addresses tort claims
such as those involving libel or defamation, nor relates to vio-
lent conduct or threats to public tranquility. Appellants cite no
authority demonstrating that the Supreme Court has applied
this exception to Garmon preemption simply because the
state’s spending power is invoked as the tool for the state’s
regulation.

   Appellants elevate the statute’s use of state funds to talis-
manic status, as if the employment of state funds forgives the
statute’s interference with the federal National Labor Rela-
tions Act. We do not agree. The Court in Gould rejected pre-
cisely the argument that a state’s use of its spending power is
sufficient to save it from preemption. In Gould, the Court held
that the Wisconsin statute was preempted, even though the
state’s spending power was at issue. 475 U.S. at 287. Empha-
sizing that Congress would not have intended to allow a state
to overtake the statutory scheme of the NLRA simply because
the state was using its spending power, Gould noted that “it
is far from unusual for federal law to prohibit states from
making spending decisions in ways that are permissible for
private parties.” Id. at 290. The question of federal preemp-
tion does not ask us to “balance” state and federal interests,
but rather, to determine whether Congress intended to pre-
empt conflicting state law pursuant to the Supremacy Clause
of the United States Constitution. See U.S. Const. art. VI.;
Metropolitan Life, 471 U.S. at 747.

   [20] Gould holds out hope that “some state spending poli-
cies” might invoke the local interest-exception, such as those
which involve “exercises of the police power” or those that
can “plausibly be defended as a legitimate response to state
procurement constraints or to local economic needs.” Id. at
291. AB 1889 does not call into play the police power, state
procurement constraints, or local economic needs. The statute
is a simple, straightforward attempt to deter employers from
communicating its views in labor relations matters. As such,
12204          CHAMBER   OF   COMMERCE v. LOCKYER
it is not saved from preemption by the local-interest excep-
tion.

   We hold that neither the market participant exception nor
the local-interest exception to preemption applies.

                                 V

   California and the AFL-CIO argue that preemption should
not apply because they cast the challenge to the statute as a
facial, rather than an as-applied, challenge. Second, California
and the AFL-CIO point to First Amendment doctrines and
permissible limitations on Federal Grant Programs in arguing
that the statutes should not be preempted. We address each
argument in turn and conclude that none of these principles
prevents preemption.

                                 A

   [21] The AFL-CIO argues that this appeal is a facial, rather
than an as-applied, challenge, and on this basis argue that
plaintiffs must “establish that no set of circumstances exists
under which the Act would be valid.” United States v.
Salerno, 481 U.S. 739, 745 (1987). The Chamber of Com-
merce contends that this case presents an as-applied chal-
lenge, because the question is whether the statute is invalid as
to all employers covered by the NLRA. We hold that the cate-
gorical nature of NLRA preemption renders this debate (as to
whether the challenge to an allegedly preempted statute is
facial) an inconsequential one.

   Appellants cite no NLRA preemption cases where a court
has applied the Salerno standard. The absence of such cases
is for good reason. The threshold question with regard to the
doctrine of Machinists preemption does not address whether
a state law’s application to a particular set of facts is permissi-
ble, but rather, whether the state has impermissibly regulated
in a zone that Congress has intended to be “free from all regu-
               CHAMBER   OF   COMMERCE v. LOCKYER          12205
lations.” Boston Harbor, 507 U.S. at 226. Similarly, in Gar-
mon, the Court emphasized that our concern lies “with
delimiting areas of potential conflict; potential conflict of
rules of law, of remedy, and of administration.” 359 U.S. at
242. We are “preclude[d]” from conducting “an ad hoc inqui-
ry” as to the effects of state regulation in a particular factual
situation, because “[o]ur task is confined to dealing with
classes of situations.” Id. In other words, we take a categori-
cal, not a piecemeal, approach to NLRA preemption.

   [22] The categorical approach to NLRA preemption pre-
cludes the prospect of finding some circumstances in which
a statute is preempted and others where it survives. The all-or-
nothing stakes of NLRA preemption renders the inquiry under
Salerno moot, because once preemption is called for, the cate-
gorical nature of this conclusion automatically commands that
“no set of circumstances exists under which the [statute]
would be valid.” Salerno, 481 U.S. at 745. We hold that our
preemption analysis by definition slices through the Salerno
standard, and any dispute as to whether plaintiffs’ challenge
to the statute is facial is moot and need not be decided.

                                 B

   Appellants draw upon First Amendment jurisprudence, first
noting that a legislature’s refusal to subsidize protected
speech does not offend the First Amendment, and then sug-
gesting that AB 1889 be subject to a traditional First Amend-
ment analysis. Among other cases, they point to Rust v.
Sullivan, 500 U.S. 173 (1991), where the Supreme Court held
that the federal government does not violate the First Amend-
ment by prohibiting the use of federal funds in programs in
which abortion is a method of family planning. See also Lyng
v. Automobile Workers, 485 U.S. 360 (1988); Regan v. Taxa-
tion without Representation, 461 U.S. 540 (1983).

   The question before us, however, is not whether AB 1889
is consistent with the First Amendment. The operative ques-
12206         CHAMBER   OF   COMMERCE v. LOCKYER
tion before us is whether the California statute is preempted
by federal labor law. As we have explained, the detailed doc-
trines of Garmon and Machinists preemption have emerged to
test whether a given enactment is preempted by the National
Labor Relations Act. We find no basis to cast aside well-
established preemption lines of analysis in favor of a doctrine
grafted from cases that involve pure federal Constitutional
challenges.

   Even if AB 1889 would pass muster under the First
Amendment, the question remains whether AB 1889 survives
under the Supremacy Clause of the United States Constitu-
tion. See U.S. Const. art. VI. That, of course, is the ultimate
inquiry of the preemption analysis: Whether federal law, as
established in the National Labor Relations Act, preempts AB
1889. We apply the appropriate doctrines of preemption,
answer in the affirmative, and that ends the matter. See Part
III, supra. Appellants’ proffered First Amendment cases (like
Rust v. Sullivan) have no relevance to our Supremacy Clause-
related inquiry.

                                C

   Appellants rely on several federal statutes that limit
employers’ use of specific federal grant or program funds to
advocate for or against union organizing. See Workforce
Investment Act, 29 U.S.C. § 2931(b)(7) (providing that
“[e]ach recipient of funds . . . shall provide to the Secretary
assurances that none of such funds will be used to assist, pro-
mote, or deter union organizing.”); National and Community
Service State Grant Program, 42 U.S.C. § 12634(b)(1)
(“Assistance provided under this subchapter shall not be used
by program participants and program staff to . . . assist, pro-
mote, or deter union organizing”). These statutes are similarly
unavailing in altering our inquiry under the Supremacy
Clause.

   Federal preemption principles do not apply to possible con-
flicts between two federal statutes. Chao v. Bremerton Metal
              CHAMBER   OF   COMMERCE v. LOCKYER          12207
Trades Council, AFL-CIO, 294 F.3d 1114, 1119 (9th Cir.
2002). Congress has the authority to impose certain restric-
tions where it sees fit. Further, the federal statutes at issue
apply to only a few discrete areas of federal spending and are
narrow in scope. These federal statutes are far removed from
allowing us to infer an overriding congressional intent to per-
mit the State of California to intrude into the union organizing
process, and the nationwide operation of the National Labor
Relations Act, through AB 1889.

                               VI

   [23] We hold that Section 8(c) of the National Labor Rela-
tions Act explicitly protects the free speech rights of employ-
ers in the labor relations context and conclude that the
National Labor Relations Act, and the accompanying doc-
trines of Garmon and Machinists preemption, completely pre-
empt the California statutory provisions at issue with respect
to any employer who is subject to regulation by the National
Labor Relations Act.

  AFFIRMED.
CHAMBER   OF   COMMERCE v. LOCKYER       12209
                                 Volume 2 of 2
12212          CHAMBER   OF   COMMERCE v. LOCKYER




FISHER, Circuit Judge, dissenting:

   This case requires us to balance two important governmen-
tal interests: the ability of states to control the use of their own
funds, and the federal government’s national labor policy. The
majority’s critical error is in failing to recognize our responsi-
bility to honor both of these interests to the extent possible —
instead, it gives short shrift to California’s sovereignty inter-
ests through an overbroad application of federal labor pre-
emption doctrine that conflicts with both our past precedent
and that of the Supreme Court. The majority’s preemption
analysis subverts important federalism principles, and there-
fore I must respectfully dissent.

   I agree with many — although not all — of the majority’s
characterizations of the complex labor preemption doctrine
upon which this case turns. My main difference is in how I
answer the question upon which the fate of AB 1889 turns: if
a state allows employers to spend their own funds, in what-
ever manner they please, to advocate for or against unioniza-
tion, does national labor preemption doctrine require the full
preemption of a restriction on the use by employers of state
funds alone for such purposes? I think not. As the Supreme
Court has recognized, the State of California has the right to
restrict the use of its own funds; and a more nuanced applica-
               CHAMBER   OF   COMMERCE v. LOCKYER          12213
tion of labor preemption law reveals that although certain
parts of the statute may be preempted, its core restriction
should survive.

   “We are reluctant to infer preemption,” Bldg. & Constr.
Trades Council of the Metro. Dist. v. Associated Builders &
Contractors of Mass./R.I., Inc., 507 U.S. 218, 224 (1993)
(“Boston Harbor”), and any analysis of preemption begins
with the “basic assumption that Congress did not intend to
displace state law.” Maryland v. Louisiana, 451 U.S. 725, 746
(1981).The majority concludes that AB 1889 is wholly pre-
empted under both the Garmon and Machinists strands of
labor preemption doctrine, so I will separately explain why
neither conclusion is correct. See San Diego Bldg. Trades
Council v. Garmon, 359 U.S. 236 (1959); Lodge 76, Interna-
tional Association of Machinists & Aerospace Workers v.
Wisconsin Employment Relations Commission, 427 U.S. 132
(1976) (“Machinists”). However, although the two doctrines
require different analyses, the majority misses a fundamental
truth that explains why neither doctrine requires the preemp-
tion of AB 1889. As the Supreme Court has explained in a
related context, and as logic dictates, when a state restricts
merely the use of state funds for a given activity — without
regulating an employer’s ability to pursue that activity with its
own funds — the state is not directly regulating that activity.
Because both the Garmon and Machinists preemption doc-
trines share a predicate inquiry into what activity is being reg-
ulated, the fact — ignored by the majority — that California
is not actually regulating the speech at issue precludes full
preemption under either doctrine.

  I.   AB 1889 Is Not Preempted Under Garmon

   Garmon preemption arises when there is an actual or poten-
tial conflict between state regulation and federal labor law —
when a state regulates activity that is actually or arguably pro-
tected or prohibited by the NLRA. Garmon, 359 U.S. at 244.
12214          CHAMBER   OF   COMMERCE v. LOCKYER
The majority concludes that AB 1889 is preempted because
it regulates activity that is actually protected by the NLRA.

   First, employer union-related speech is not actually pro-
tected by the NLRA, but rather protected by the First Amend-
ment, and therefore simply left unregulated by the NLRA.
AB 1889 is therefore properly analyzed under the Machinists
strand of labor preemption doctrine. Second, AB 1889 does
not actually regulate such activity in any case. Third, were I
wrong about both of these conclusions, AB 1889 would still
not be preempted under Garmon.

    A. The NLRA Does Not “Actually Protect” Employer
    Speech

   The majority concludes that the NLRA actually protects
employer free speech rights — that it affirmatively grants pro-
tection to employers’ speech on unionization. An examination
of the structure and text of the NLRA demonstrates that the
majority has misread it.

   Section 7 of the Act is entitled “Right of employees as to
organization, collective bargaining, etc.” 29 U.S.C. § 157. It
identifies areas of protected employee conduct, and can fairly
be characterized as setting forth those employee practices that
are actually protected by the NLRA. Section 8, conversely, is
entitled “Unfair Labor Practices.” 29 U.S.C. § 158. By its
plain terms, it sets forth activities that are actually prohibited
by the NLRA. It is easy to see how both Sections 7 and 8,
then, can be implicated in a Garmon preemption analysis: if
a state regulates employee activities that are actually protected
under Section 7, or activities by either employers or labor
unions that are actually prohibited under Section 8, that regu-
lation will be preempted.

   The majority, however, has a novel view of Section 8’s
third subsection, which is entitled “Expression of views with-
out threat of reprisal or force or promise of benefit.” 29
                 CHAMBER    OF   COMMERCE v. LOCKYER               12215
U.S.C. § 158(c). This subsection has been termed the “free
speech” exemption to Section 8’s definition of unfair labor
practices, because it carves out noncoercive speech from the
category of actually prohibited activity. From this statutory
structure, the majority concludes, “[w]e hold that Section 8(c)
of the [NLRA] . . . explicitly protects the right of employers
to express their views about unions and union organizing
efforts.” Maj. Op. at 12185. This is simply wrong, explaining
why this circuit has never so held, requiring the majority to
do it now, so late in the day. See, e.g., Hotel Employees, Res-
taurant Employees Union, Local 2 v. Marriot Corporation,
961 F.2d 1464, 1470 n.9 (9th Cir. 1992) (“[S]ection 8(c)
merely states an employer does not commit an unfair labor
practice by expressing its views regarding unionization.”);
UAW-Labor & Employment & Training Corp. v. Chao, 325
F.3d 360, 364-65 (D.C. Cir. 2003) (“Fitting a Garmon claim
under the language of § 8(c) is awkward . . . . [T]he activities
described in § 8(c) . . . are not ‘protected by’ the NLRA,
except from the NLRA itself.”) (emphasis in original).

   The majority sets forth no textually grounded explanation
for its conclusion that one section of the Act, entitled “Unfair
Labor Practices,” actually grants an affirmative right, and
instead offers only misleading quotations from legislative his-
tory and caselaw. Again and again, the majority cites refer-
ences to employers’ “right of free speech.” See, e.g., Maj. Op.
at 12185. But there is no mystery about the actual source of
this right. It is the First Amendment. When Congress passed
the NLRA and set forth a list of prohibited actions, it saw fit
to clarify that noncoercive speech — the sort protected by the
First Amendment — did not constitute an unfair labor prac-
tice. Indeed, without such a qualifier, the constitutionality of
the NLRA might well have been at issue.1 The majority’s
  1
    Amicus curiae the National Labor Relations Board (“NLRB”) — the
very entity whose primary jurisdiction over labor related issues is pro-
tected by Garmon — makes no such claim as to 8(c)’s supposed affirma-
tive grant of speech rights. See NLRB Amicus Brief at 4, 21-26 (echoing
interpretation of the Act offered above, and noting Section 8(c)’s “exemp-
tion” for noncoercive speech).
12216            CHAMBER    OF   COMMERCE v. LOCKYER
authorities never go any further than explaining that employer
speech is a necessary part of healthy labor relations. The
majority seeks to use these broad platitudes to support its
illogical reading of the NLRA, in order to identify an “actu-
ally protected right” in the Act itself.

   This is not to say that there is no preemption issue here —
it is just that it is best understood as a Machinists issue, not
a Garmon issue. As I shall illustrate below, Machinists pre-
emption is the more appropriate doctrine under which to eval-
uate AB 1889, because the arguable impermissible effects of
AB 1889 are on activities meant to be left unregulated by the
NLRA, not because of any direct conflict with the protections
and prohibitions of the Act.2

      B.     Even If AB 1889 Arguably Protects Employer
             Speech Rights, Garmon Preemption is Inappropriate

   It should be clear that Section 8(c) does not definitely pro-
tect employer speech rights; even if one were to disagree with
my reading of the NLRA, one would have to grant that these
two alternative readings present an unresolved conflict in our
circuit. Let us assume, then, that AB 1889 arguably protects
employer speech rights. Nonetheless, Supreme Court prece-
dent shows that Garmon preemption is not appropriate here.

        1.    The Local Interest Exception

   The Supreme Court has cautioned that “inflexible applica-
tion of [the Garmon] doctrine is to be avoided, especially
where the State has a substantial interest in regulation of the
conduct at issue and the State’s interest is one that does not
  2
   Even if one were to disagree with my reading of Section 8(c), I explain
below in the Machinists analysis how AB 1889 does not directly regulate
employer speech in any case — meaning that even if Section 8(c)
did grant employer speech rights, AB 1889 would not be preempted under
Garmon because it does not regulate such speech. See infra Section II.
               CHAMBER   OF   COMMERCE v. LOCKYER          12217
threaten undue interference with the federal regulatory
scheme.” Farmer v. United Bhd. of Carpenters & Joiners,
430 U.S. 290, 302 (1977). When conducting a Gar-
mon preemption inquiry into whether regulation overlaps with
NLRB jurisdiction, we must therefore conduct “a balanced
inquiry into such factors as the nature of the federal and state
interests in regulation and the potential for interference with
federal regulation.” Id. at 300. This is to avoid preempting
state regulation of conduct that involves “interests so deeply
rooted in local feeling and responsibility that, in the absence
of compelling congressional direction, we [cannot] infer that
Congress ha[s] deprived the States of the power to act,” or
where “the activity regulated [is] a merely peripheral con-
cern” of the NLRA. Garmon, 359 U.S. at 243-44; see Bel-
knap, Inc. v. Hale, 463 U.S. 491, 498 (1983).

   The previously recognized exceptions to Gar-
mon preemption have involved exercises of state court juris-
diction over universally recognized common law torts, rather
than, as here, the exercise of a state’s spending power. See,
e.g., Linn v. United Plant Guard Workers of America, 383
U.S. 53, 62 (1966) (“[A] State’s concern with redressing mali-
cious libel is ‘so deeply rooted in local feeling and responsi-
bility’ that it is not preempted despite arguable overlapping
NLRB jurisdiction over the speech at issue.”) (quoting Gar-
mon, 359 U.S. at 244). But the logic that compelled the
Supreme Court to recognize the exception in the former cate-
gory applies just as powerfully — if not more so — to local
spending decisions. A state’s control of its own purse strings
is of at least as great concern to it as its power to regulate
defamatory speech or trespassing. Just as the state has a
responsibility to protect its citizens from such torts, so it has
a responsibility and a right to spend its treasury — largely
generated from the pockets of its citizens — based on princi-
ples and guidelines that the democratically elected legislature
of that state deems to be appropriate. Such spending decisions
are, of course, subject to federal supremacy concerns. But the
Supreme Court has commanded us to be extremely cautious
12218          CHAMBER   OF   COMMERCE v. LOCKYER
before concluding that a federal regulatory scheme is meant
to intrude upon such a fundamental state prerogative.

   The majority gets the denominator wrong when it con-
cludes that “regulating employer speech in the labor relations
context . . . is not a traditional state interest, nor is it ‘so
deeply rooted in local feeling and responsibility’ as to invoke
the exception.” Maj. Op. at 12202. The majority ignores the
broader state interest at issue — control over its own fisc —
and inappropriately second-guesses the California legisla-
ture’s motivations in exercising this prerogative. In an era of
tightening budgets, where many important competing inter-
ests vie for every dollar of a state’s treasury, it is all the more
important that states retain their right to determine the best
way to allocate their scarce resources. Today, the majority
effectively forces California to fund employers’ union-related
expression with those scarce dollars.

        2. The Supreme Court’s Refinement of Garmon in
        Sears

   In Sears, Roebuck & Co. v. San Diego County Dist. Coun-
cil of Carpenters, 436 U.S. 180 (1978), the Supreme Court
refined its Garmon preemption doctrine in the context of an
employer’s common law trespassing suit against picketing
union members where the picketing was “arguably — but not
definitely — prohibited or protected by federal law.” Sears,
436 U.S. at 182. Sears divided the inquiry into two related but
distinct questions: whether the state court’s jurisdiction over
the trespassing claim was preempted (1) by the arguably pro-
hibited nature of the picketing, or (2) by its arguably pro-
tected nature.

   As to whether the union’s picketing was arguably prohib-
ited by the NLRA, Sears articulated a relatively straightfor-
ward “primary jurisdiction” test: if the claim considered by
the state tribunal is identical to one that could be presented to
the NLRB, the state’s jurisdiction is preempted. Id. at 197,
                 CHAMBER     OF   COMMERCE v. LOCKYER                12219
201; see also Belknap, 463 U.S. at 511 (applying primary
jurisdiction test to state regulation of arguably prohibited con-
duct). As to whether the picketing was arguably protected by
the NLRA, the Court went beyond the primary jurisdiction
test to address additional federal supremacy concerns —
whether, despite the lack of identicality between issues the
state court and NLRB might consider, preemption was war-
ranted to protect against the risk of “misinterpretation of [the
NLRA] and the consequent prohibition of protected conduct.”
Sears, 436 U.S. at 203. We employed this “primary jurisdic-
tion plus” approach in Radcliffe v. Rainbow Const. Co., 254
F.3d 772, 786 (9th Cir. 2001) (holding that state jurisdiction
over claims by union members against employer for false
arrest, false imprisonment and malicious prosecution were not
preempted under Garmon).3

           a.   Primary Jurisdiction

   The parties do not dispute that the NLRB has no interest in
resolving the central controversy that a state court would have
to resolve in enforcing AB 1889 — whether state funds were
used to “assist, promote, or deter union organizing.” The
focus of a lawsuit under AB 1889 would not be on whether
employer speech was proper or improper, but on whether state
funds were used to support that speech. Far from being identi-
cal to the kind of question the NLRB might consider, a suit
under the California statute would be an accounting for the
employer’s possible misuse of funds, with no attention at all
to the nature of the advocacy itself.

   The Chamber of Commerce makes two arguments in
response. It first argues that a state court enforcing AB 1889
would in some instances have to determine whether a union
was a “labor organization” under § 16647, an area that it
  3
     In Radcliffe, defendants argued that “the validity of plaintiffs’ claims
. . . turns on whether the union activities carried on by the plaintiffs were
. . . protected by § 7 of the NLRA.” Id. at 785.
12220          CHAMBER   OF   COMMERCE v. LOCKYER
claims is reserved to the NLRB under Marine Engineers Ben-
eficial Ass’n v. Interlake Steamship Co., 370 U.S. 173 (1962).
But even if the state court had to make such a determination,
it would be relevant only to the ultimate question of whether
an employer spent state funds on advocacy, not whether the
advocacy violated the NLRA. We have previously rejected an
argument that the incidental determination by a state court of
whether persons were engaged “in lawful union activity” was
sufficient to create Garmon preemption, where the focus of a
state proceeding was on “state concerns of accommodating
such union activity with the state-law rights of private proper-
ty.” Radcliffe, 254 F.3d at 786. Moreover, AB 1889 is not
comparable to the Minnesota statute at issue in Marine Engi-
neers, under which a state law determination that certain
groups were not labor organizations permitted the state court
to regulate picketing and other activities identical to those that
could have been raised before the NLRB. Marine Engineers,
370 U.S. at 176.

   The Chamber of Commerce also argues that because AB
1889 restricts an employer’s ability to “influence” its employ-
ees using state funds, see § 16645(a), California courts would
effectively be deciding whether employers had improperly
acted under § 8(a) of the NLRA “to restrain or coerce
employees in the exercise of the rights contained in [§ 7 of the
NLRA].” 29 U.S.C. § 158(a) (NLRA § 8(a)). However, were
the NLRB to consider an unfair labor practice charge arising
from the employer’s conduct, it would focus on whether the
employer had interfered with the employees’ § 7 rights,
regardless of whether the employer used state funds in the
process. Under AB 1889, the California court would be deter-
mining only whether an employer used state funds for any
attempt whatsoever to influence employees, not whether that
attempt violated the NLRA. Thus, because the statute is
focused only on control over the use of state funding, there is
                CHAMBER    OF   COMMERCE v. LOCKYER             12221
no identicality of claims, and the primary jurisdiction test is
not met.4

          b.   Additional Supremacy Concerns

   Because of the arguably protected character of the speech
at issue, we would next assess whether the state statute is pre-
empted because Congress would “prefer[ ] the costs inherent
in a jurisdictional hiatus to the frustration of national labor
policy which might accompany the exercise of state jurisdic-
tion.” Sears, 436 U.S. at 203.

   For essentially the same reasons detailed above in the pri-
mary jurisdiction analysis, the risk that a state court applying
AB 1889 could “misinterpret[ ] . . . federal law,” id., is nonex-
istent in this case. Not only is there no identicality of claims,
but the subject matter of an AB 1889 suit is so far removed
from the NLRA’s primary focus — the determination of what
constitutes an unfair labor practice — that any rationale for
Garmon preemption is absent.

   Sears itself provides a strong analogy. The Court, after not-
ing the state interest in hearing trespass claims, identified a
clear potential overlap between the NLRB’s jurisdiction and
that of the state court: “[T]he state court was obligated to
decide [whether] the trespass was not actually protected by
federal law, a determination which might entail an accommo-
dation of Sears’ property rights and the Union’s § 7 rights. In
an unfair labor practice proceeding initiated by the Union, the
Board might have been required to make the same accommo-
dation.” Id. at 201. The Court further noted that the trespass
at issue was arguably protected by the NLRA, whereas previ-
  4
    There is no merit to the Chamber of Commerce’s claim that the Cali-
fornia statute provides an additional remedy for NLRA violations. The
statute’s damages provisions are intended to remedy the misuse of state
funds under the statute, regardless of whether any NLRA violation has
occurred.
12222         CHAMBER   OF   COMMERCE v. LOCKYER
ously recognized exceptions to Garmon preemption did not
“involve[ ] protected conduct.” Id. at 204. Nevertheless, the
Court concluded that the risk that regulation of trespass might
impermissibly trench upon the NLRB’s jurisdiction over the
speech rights of union members was too unlikely to justify
usurpation of the state’s prerogative. There was no “signifi-
cant risk of prohibition of protected conduct,” so the Court
was “unwilling to presume that Congress intended the argu-
ably protected character of the [regulated] conduct to deprive
the California courts of jurisdiction to entertain Sears’ tres-
pass action.” Id. at 207.

   Here, I have noted the important state interest in determin-
ing how its funds are spent. Even if the exercise of this state
prerogative could have some effect on the arguably protected
advocacy rights of employers, given the nature and function-
ing of the statute — which has no concern for whether the
speech at issue was protected by the NLRA, but only for
where the money to fund it came from — there is no “signifi-
cant risk of prohibition of protected conduct.” Id. Indeed, the
state interest is so strong that we cannot “presume that Con-
gress intended the arguably protected character of the [regu-
lated] conduct to deprive” California of the ability to control
the use of its own funds in this manner. Id.

  II.   AB 1889 Is Not Wholly Preempted Under
        Machinists

   Machinists preemption operates as a form of “labor field
preemption” — it requires the preemption of any state regula-
tion of activity that although not directly regulated by the
NLRA, was intended by Congress “to be controlled by the
free play of economic forces.” Machinists, 427 U.S. at 140
(internal quotation and citation omitted). AB 1889 is best
viewed through this lens, because the employer expressive
activity at issue is not protected or prohibited by the NLRA,
but rather is an essential part of the NLRA’s overall labor
relations structure.
                 CHAMBER     OF   COMMERCE v. LOCKYER                12223
   In enacting a restriction on the use of state funds with the
purpose of remaining neutral in labor disputes, California has
not intruded on labor relations meant to be left unregulated by
the states. The Supreme Court has specifically emphasized the
legitimate governmental interest in remaining neutral in labor
disputes. See Lyng v. UAW, 485 U.S. 360, 371-72 (1988)
(holding that a Congress’ decision to avoid “subsidization” of
striking workers through a food stamp program was legiti-
mately based in Congress’s “considered efforts to avoid
favoritism in labor disputes”; noting that “we have little trou-
ble in concluding that [the food stamp restriction] is rationally
related to the legitimate government objective of avoiding
undue favoritism to one side or the other in private labor dis-
putes”). Indeed, state neutrality is not only consistent with the
NLRA — it is in many cases mandated by the NLRA. Were
a state to opt against neutrality by intervening on the side of
employer or employee in a labor dispute, such an intervention
could itself raise preemption problems. See Golden State
Transit Corp. v. City of Los Angeles, 475 U.S. 608, 619
(1986) (“Even though agreement is sometimes impossible,
government may not step in and be a party to the negotia-
tions.”). Thus, California’s decision to avoid having its own
funds used on either side of a labor conflict is clearly legitimate.5

   Nor does the restriction on the use of state funds interfere
with an employer’s ability to engage in “self-help” in union
organizing in the sense protected by Machinists. Restricting
the use of the state’s funds does not imply an attempt to alter
an employer’s private decision to support or oppose unioniza-
tion. An employer who wishes to oppose unionization using
its own funds will not suffer any penalty in doing so. It is
  5
    The majority’s extensive arguments as to the “real” purpose of AB
1889 are beside the point. Neutrality means not taking sides. Even if the
majority is right that California is effectively preventing employers from
using state funds to advocate against unionization only, California is still
remaining neutral — and it is simply irrelevant whether the money would
otherwise be spent to support unionization, oppose it, or in some combina-
tion.
12224         CHAMBER   OF   COMMERCE v. LOCKYER
ironic that a doctrine meant to ensure that employers can
engage in self-help is applied today to force government to
help employers oppose unionization.

  To be sure, under AB 1889 those employers in California
who are currently receiving money from the state will be pre-
vented from using those funds to speak about unionization.
Because, according to the Chamber of Commerce, some
employers are entirely funded by the state, under the statute
some California employers may be prevented from spending
any portion of their budgets to advocate during a labor dis-
pute. However, such employers will be prevented from labor
advocacy only because they have already chosen to fund their
budgets entirely from the state — itself a business decision,
and part of the free interaction of market forces that the
NLRA is designed to protect.

   It is implausible that Congress intended the use of state
funds to be an area “unregulated because left to be controlled
by the free play of economic forces”; state funds are by defi-
nition not controlled by the free play of economic forces.
Machinists, 427 U.S. at 140 (internal quotation marks omit-
ted); see also Boston Harbor, 507 U.S. at 225-26. States are
not “employers” under the NLRA, and the congressional goal
of balancing relations between private employers and employ-
ees does not apply to state governments. 29 U.S.C. § 152(2).
Addressing only the use of state funds does not address
employer behavior in the private marketplace, which is what
the NLRA is designed to regulate. See Archibald Cox, Labor
Law Preemption Revisited, 85 Harv. L. Rev. 1337, 1352
(1972) (cited with approval in Machinists, 427 U.S. at 140
n.4) (“Two fundamental ideas lie at the core of the national
labor policy: (1) freedom of employee self-organization; and
(2) the voluntary private adjustment of conflicts of interest
over wages, hours, and other conditions of employment
through the negotiation and administration of collective bar-
gaining agreements.”) (emphasis added). Because the statute
creates a wall between publically funded activity and private
               CHAMBER   OF   COMMERCE v. LOCKYER          12225
activity, it does not make sense to hold that the California
statute has violated Machinists simply by restricting the use
of state funds.

   The majority’s critical error is its conclusion that a state’s
restricting employers’ use of the state’s own funds for labor-
related advocacy must require the conclusion that it is regulat-
ing the labor field. This leap of faith is not supported by pre-
cedent or logic, and can only be maintained through an
unwarranted vision of the statute’s meddling effect on labor
relations. As to the health and vitality of the labor relations
debate itself, there is no evidence in the record that AB 1889’s
core restriction will do anything to undermine it.

   Here is an illustrative example. Imagine that California had
a certain amount of money that it wished to grant to hospitals
to create more nurse positions. However, California wanted
the money to go toward creating nurse positions — not
toward funding a campaign to convince the new nurses not to
unionize. So long as the recipient hospitals are still free to
lobby the nurses to whatever extent they please with their
existing treasuries, why should California be forced to fund
such lobbying with the money that the state wishes to go
toward funding the positions themselves?

   The majority, then, has a problem: it purports to rely on the
statute’s “leverag[ing]of state funds” alone as requiring pre-
emption, Maj. Op. at 12182 n.6, but cannot demonstrate how
such leveraging alone can have anything but a negligible and
incidental effect (at worst) on employer/employee union-
related debates. The majority deals with this problem in two
ways. First, it relies on the Supreme Court’s opinion in Wis-
consin Dept. of Industry, Labor and Human Relations v.
Gould, Inc., 475 U.S. 282, 289 (1986), for the proposition that
just because California “has chosen to use its spending power
rather than its police power does not significantly lessen the
inherent potential for conflict [with federal labor relations].”
12226          CHAMBER   OF   COMMERCE v. LOCKYER
Second, it focuses on the statute’s enforcement provisions as
having an improper effect on employer speech.

    A.   Gould, Rust and State Spending Power

   In Gould, the Supreme Court found preempted a statute that
used a state’s spending power to directly regulate labor rela-
tions. Id. at 291. The statute held that a company found to
have violated the NLRA three times within any five year
period would be barred from doing any business with the
state. In doing so, the statute made an employer’s union-
related conduct (in this case, whether or not it had violated the
NLRA) a condition for the receipt of state funds. If an
employer violated the statute, it could not receive the state
funds (or, of course, spend them) for any purpose. Id. at 283-
84.

   Likewise, in Golden State, the Court found preempted a
city’s decision to condition renewal of a cab franchise on set-
tlement of a labor dispute. Golden State, 475 U.S. at 616-18.
Once again, the employer’s labor-related activity (in this case,
settling a labor dispute) was made a condition for the receipt
of state funds. If the employer did not act in the labor arena
in the way the city demanded, the employer could not receive
the state funding (or franchise). In both cases, the Supreme
Court concluded that such conditioning of funds constituted
direct regulation of the activity at issue — and was therefore
preempted.

   If California had made employer neutrality a condition of
the receipt of state grants or funds — that is, if it had made
employer neutrality a condition of doing business with the
state — I have little doubt that such a restriction would be
preempted by the NLRA. As in Gould and Golden State, a
condition on the receipt of funds would encourage employers
to modify the spending of their private funds in labor disputes
in order to become eligible for state funding, and would there-
fore be a transparent effort to use the spending power to “in-
               CHAMBER   OF   COMMERCE v. LOCKYER          12227
troduce some standard of properly balanced bargaining
power” and alter employers’ private spending decisions.
Machinists, 427 U.S. at 149-150 (internal quotation marks
and citation omitted).

   The California statute at issue here has a crucial difference.
A restriction on the use of state funds is different from a
restriction imposed as a condition for the receipt of state
funds. In the former instance, the employer has absolute free-
dom to spend its own funds however it wishes, so long as it
does not spend state funds on its union-related advocacy; in
the latter, the employer’s use of its own funds is curtailed by
the restriction. Preventing private employers from using state
funds on pro- or anti-union activity does not, in and of itself,
undermine the NLRA bargaining process protected by
Machinists. Such a restriction affects that process only to the
extent that it allows the state to maintain its own neutrality
even as it funds private employers.

   As such, the difference between the statutes at issue in
Gould and Golden State and AB 1889 can be analogized to
the circumstances of Rust v. Sullivan, 500 U.S. 173 (1991),
where the Supreme Court distinguished between statutes that
impose conditions on the receipt of state funds from statutes
that simply limit the uses to which those funds may be put.
Id. at 198. I agree with the majority that “the question before
us . . . is not whether AB 1889 is consistent with the First
Amendment.” Maj. Op. at 12205. However, Rust is about
more than just the First Amendment. It also reveals the
Supreme Court’s understanding of what constitutes direct reg-
ulation through a state’s spending power. The Court held in
Rust that “[b]y requiring that the . . . grantee engage in
abortion-related activity separately from activity receiving
federal funding, Congress has . . . not denied it the right to
engage in abortion-related activities.” Rust, 500 U.S. at 198.
With these words, the Court signaled what the majority
misses today: such a restriction on the use of government
funds is not direct regulation of the activity. Instead, “Con-
12228          CHAMBER   OF   COMMERCE v. LOCKYER
gress has merely refused to fund such activities out of the
public fisc.” Id.

   Likewise, here, California has not “denied” employers the
“right to engage in [union]-related activity,” but “merely
refused to fund such activities out of the public fisc.” Id. This
conclusion operates independently of First Amendment doc-
trine: it simply follows from the Court’s observations about
what is regulation and what isn’t. The issue in Rust was
whether a statute was invalidated by the First Amendment;
here, it is whether a statute is invalidated by federal labor pre-
emption doctrine. These are different inquiries, but they share
the same predicate inquiry into what activity is being regu-
lated. In Rust, the Supreme Court offered guidance on this
separate inquiry, and we should not ignore its obvious rele-
vance here.

   The Supreme Court was clear in Gould that “[n]o other pur-
pose [than regulating labor relations] could credibly be
ascribed [to the statute], given the rigid and undiscriminating
manner in which [it] operates: firms adjudged to have violated
the NLRA three times are automatically deprived of the
opportunity to compete for the State’s business.” Gould, 475
U.S. at 287-88. By contrast, AB 1889 is both flexible and dis-
criminating: it discriminates between employers’ use of their
own funds, which is permitted, and of state funds, which is
not; and it allows employers the flexibility to use their own
funds for union-related advocacy. Further, a very different
purpose could credibly be ascribed to it: to help the state
remain neutral in labor disputes.

   Rust’s analysis of what kinds of exercises of the state
spending power constitute direct regulation of activity is argu-
ably controlling here. At the very least, it illustrates how the
majority has misunderstood the nature of the regulation at
issue.
               CHAMBER   OF   COMMERCE v. LOCKYER          12229
    B.   AB 1889’s Enforcement Provisions

   The majority further argues that AB 1889’s enforcement
provisions have effects that require preemption. As I will
explain, I agree with several of the majority’s conclusions in
this regard — but these conclusions provide no basis whatso-
ever for holding, as the majority has, that the restriction on the
use of state funds is itself preempted.

   My own analysis leads me to conclude that although AB
1889’s core restriction survives preemption, several of its
enforcement provisions may in their effect go beyond assur-
ing California’s neutrality in labor disputes and instead pres-
sure employers themselves to remain neutral in labor disputes.
The majority identifies these problems as well, arguing that
“[b]y creating exacting compliance burdens, strict accounting
requirements, the threat of lawsuits, and onerous penalties, the
statute chills employer speech on the merits of unionism, and
adds that “[t]he potential cost of litigation, plus the threat of
severe penalties threaten to effectively halt employer cam-
paigns . . .” Maj. Op. at 12178. The majority then details what
it considers to be the evils of “the compliance provisions,” the
“documentation demands” and other enforcement provisions.
Maj. Op. at 12179-82.

   In certain respects, I share the majority’s concerns. Some
of the statute’s enforcement provisions appear to have an
impermissibly intrusive effect on the NLRA’s balance of pri-
vate actions between employer and employee, by exposing
employers to the risk of significant litigation costs and puni-
tive sanctions if they support or oppose unionization, even
without using state funds.

   The majority, however, uses these intrusive effects, which
derive solely from a few specific enforcement provisions, as
a proxy for finding the entire statute preempted. The majority
has held that the restriction on the use of state funds must be
preempted, but only marshaled arguments against a narrower
12230            CHAMBER    OF   COMMERCE v. LOCKYER
subset of the statute’s provisions — those that implement and
enforce the restriction.

      C.   Dalton and Partial Preemption

    “In a pre-emption case such as this, state law is displaced
only to the extent that it actually conflicts with federal law.
. . . The rule is that a federal court should not extend its invali-
dation of a statute further than necessary to dispose of the
case before it.” Dalton v. Little Rock Family Planning Servs.,
516 U.S. 474, 476 (1996) (internal citations and quotation
marks omitted). Thus, in order to resolve this case, we have
an obligation to determine which parts of the statute are pre-
empted and which are not.

  The majority attempts to avoid this obligation by conclud-
ing that regardless of how the statute is enforced, “the balance
of power as between labor unions and employers would still
be improperly disturbed.” Maj. Op. at 12198. But how? The
majority fails to establish that the restriction on use of state
fund is itself preempted. Once one strips from the majority
opinion all of its warnings about the effects of the enforce-
ment provisions, there is nothing left to trigger preemption.

   Instead, the majority is content to point to vague “risks” —
the risk that employers will “be accused of misspending state
funds” or “of violating state law.”6 Aside from the few
enforcement provisions the majority and I agree upon, these
generalized risks are not sufficiently concrete effects to war-
rant striking down a sovereign act of the state of California —
as the Supreme Court has made clear in Dalton and before.
See Boston Harbor, 507 U.S. at 224 (cautioning us to be “re-
luctant to infer preemption”); Maryland v. Louisiana, 451
  6
    The majority also stresses that employers would suffer the indignity of
“need[ing] to maintain [financial] records,” something that should not be
entirely unfamiliar to private entities that receive money from state cof-
fers.
               CHAMBER   OF   COMMERCE v. LOCKYER          12231
U.S. 725, 746 (1981) (stating that we must begin any preemp-
tion analysis with the “basic assumption that Congress did not
intend to displace state law.”).

   Because I believe only certain enforcement provisions suf-
ficiently risk intrusion into areas preempted under Machinists,
I would hold that only partial preemption is warranted. On the
record before us, however, we are not in a position to deter-
mine with certainty which parts of AB 1889 must be found
preempted. As made clear by the majority, both in the district
court and before us, the parties limited their preemption argu-
ments to discussion of the statute as a whole. It would not be
appropriate for us on this record to try to divide the statute’s
enforcement provisions into preempted and nonpreempted
portions. For example, certain enforcement provisions, such
as the requirement that employers segregate state and nonstate
funds, may be designed to do no more than permit the state
to erect a “wall” between state and non-state funds and to
enforce a purely compensatory remedy when state funds are
misused. To conclude that such provisions are preempted
could call into question a state’s power to require routine
record-keeping requirements that apply in many different con-
texts to nonprofit corporations and other recipients of state
grants.

   Even on this record, however, it seems likely that at least
some of the enforcement provisions — particularly those that
relate to record-keeping — should survive preemption. There-
fore, we should leave it to the district court to resolve such
questions in the first instance on an appropriate record. We
should remand to the district court so the parties can present
arguments (and evidence, if necessary) about the separate
statutory provisions in light of the preemption principles I
have explained today. See, e.g., Arizona Libertarian Party,
Inc. v. Bayless, 351 F.3d 1277, 1283 (9th Cir. 2003)
(“Although severability is a question of state law that we
review de novo, we nonetheless consider it prudent to remand
to the district court where we believe the district court is bet-
12232          CHAMBER   OF   COMMERCE v. LOCKYER
ter able to decide the question in the first instance.”) (internal
quotation marks and citations omitted).

  For the reasons set forth above, I respectfully dissent.